Exhibit 10.4

 

REMARKETING AGREEMENT

 

March 30, 2005

 

Banc of America Securities LLC

Hearst Tower

214 N. Tryon St.

Charlotte, North Carolina 28225

 

JPMorgan Chase Bank, N.A.

4 New York Plaza

New York, New York 10004

Attention: Institutional Trust Services

 

Ladies and Gentlemen:

 

This Agreement is dated as of March 30, 2005 (this “Agreement”) by and among PNM
Resources, Inc., a New Mexico corporation (the “Company”), Banc of America
Securities LLC, as the reset agent and the remarketing agent (the “Remarketing
Agent”), and JPMorgan Chase Bank, N.A., a national banking association, not
individually but solely as Purchase Contract Agent (the “Purchase Contract
Agent”) and as attorney-in-fact of the holders of Purchase Contracts (as defined
in the Purchase Contract and Pledge Agreement referred to below).

 

Section 1. Definitions. (a) Capitalized terms used and not defined in this
Agreement shall have the meanings set forth in the Purchase Contract and Pledge
Agreement, dated as of March 30, 2005, among the Company, the Purchase Contract
Agent and U.S. Bank Trust National Association, as Collateral Agent, Custodial
Agent and Securities Intermediary, as amended from time to time (the “Purchase
Contract and Pledge Agreement”).

 

(b) As used in this Agreement, the following terms have the following meanings:

 

“Agreement” has the meaning specified in the first paragraph of this Remarketing
Agreement.

 

“Commencement Date” has the meaning specified in Section 3.

 

“Commission” means the Securities and Exchange Commission.

 

“Company” has the meaning specified in the first paragraph of this Remarketing
Agreement.

 

“Final Remarketing” has the meaning specified in Section 2(c).

 

“Final Remarketing Date” has the meaning specified in Section 2(c).

 

“indemnified party” has the meaning specified in Section 7(c).



--------------------------------------------------------------------------------

“indemnifying party” has the meaning specified in Section 7(c).

 

“Initial Remarketing” has the meaning specified in Section 2(b).

 

“Initial Remarketing Date” has the meaning specified in Section 2(b).

 

“Preliminary Prospectus” means any preliminary prospectus relating to the
Remarketed Senior Notes included in the Registration Statement, including the
documents incorporated by reference therein as of the date of such preliminary
prospectus; and any reference to any amendment or supplement to such preliminary
prospectus shall be deemed to refer to and include any documents filed after the
date of such preliminary prospectus under the Exchange Act and incorporated by
reference in such preliminary prospectus.

 

“Prospectus” means the prospectus relating to the Remarketed Senior Notes, in
the form in which first filed, or transmitted for filing, with the Commission
after the effective date of the Registration Statement pursuant to Rule 424(b),
including the documents incorporated by reference therein as of the date of such
prospectus; and any reference to any amendment or supplement to such prospectus
shall be deemed to refer to and include any documents filed after the date of
such prospectus, under the Exchange Act, and incorporated by reference in such
prospectus.

 

“Purchase Contract and Pledge Agreement” has the meaning specified in Section
1(a).

 

“Registration Statement” means a registration statement under the Securities Act
prepared by the Company relating to, inter alia, the Remarketing of the
Remarketed Senior Notes pursuant to Section 5(a) hereunder, including all
exhibits thereto and the documents incorporated by reference in the prospectus
contained in such registration statement, and any post-effective amendments
thereto.

 

“Remarketed Senior Notes” means the Senior Notes underlying the Pledged
Applicable Ownership Interests in Senior Notes and the Separate Senior Notes, if
any, subject to Remarketing as identified to the Remarketing Agent by the
Purchase Contract Agent and the Custodial Agent, respectively, promptly after
5:00 p.m., New York City time, on the sixth Business Day immediately preceding
the Purchase Contract Settlement Date, and shall include: (a) the Senior Notes
underlying the Pledged Applicable Ownership Interests in Senior Notes of the
Holders of Corporate Units who have not notified the Purchase Contract Agent
prior to 5:00 p.m., New York City time, on the seventh Business Day immediately
preceding the Purchase Contract Settlement Date of their intention to effect a
Cash Settlement of the related Purchase Contracts pursuant to the terms of the
Purchase Contract and Pledge Agreement or who have so notified the Purchase
Contract Agent but failed to make the required cash payment prior to 5:00 p.m.,
New York City time, on the sixth Business Day immediately preceding the Purchase
Contract Settlement Date pursuant to the terms of the Purchase Contract and
Pledge Agreement, and (b) the Separate Senior Notes of the holders of Separate
Senior Notes, if any, who have elected to have their Separate Senior Notes
remarketed in such Remarketing prior to 5:00 p.m., New York City time, on the
seventh Business Day immediately preceding the Purchase Contract Settlement Date
pursuant to the terms of the Purchase Contract and Pledge Agreement.

 

2



--------------------------------------------------------------------------------

“Remarketing” means the remarketing of the Remarketed Senior Notes pursuant to
this Remarketing Agreement on any of the Initial Remarketing Date, the Second
Remarketing Date or the Final Remarketing Date.

 

“Remarketing Fee” has the meaning specified in Section 4.

 

“Remarketing Materials” means the Registration Statement, the Preliminary
Prospectus, the Prospectus or any other information furnished by the Company to
the Remarketing Agent for distribution to investors in connection with the
Remarketing.

 

“Remarketing Settlement Date” means the Purchase Contract Settlement Date.

 

“Reset Rate” has the meaning specified in Section 2(d).

 

“Second Remarketing” has the meaning specified in Section 2(c).

 

“Second Remarketing Date” has the meaning specified in Section 2(c).

 

“Securities” has the meaning specified in Section 10.

 

“Senior Notes” means the series of notes designated Senior Notes, Series A of
the Company.

 

“Transaction Documents” means this Agreement, the Purchase Contract and Pledge
Agreement and the Indenture, in each case as amended or supplemented from time
to time.

 

“Underwriting Agreement” has the meaning specified in Section 3(a).

 

Section 2. Appointment and Obligations of the Remarketing Agent. (a) The Company
hereby appoints Banc of America Securities LLC as the exclusive Remarketing
Agent, and, subject to the terms and conditions set forth herein, Banc of
America Securities LLC hereby accepts appointment as Remarketing Agent, for the
purpose of (i) remarketing the Remarketed Senior Notes on behalf of the holders
thereof, (ii) determining, in consultation with the Company, in the manner
provided for herein and in the Purchase Contract and Pledge Agreement and the
Indenture, the Reset Rate for the Senior Notes, and (iii) performing such other
duties as are assigned to the Remarketing Agent in the Transaction Documents.

 

(b) Unless a Special Event Redemption or a Termination Event has occurred prior
to such date, on the fifth Business Day immediately preceding the Purchase
Contract Settlement Date (the “Initial Remarketing Date”), the Remarketing Agent
shall use its reasonable efforts to remarket (the “Initial Remarketing”) the
Remarketed Senior Notes at the Remarketing Price.

 

(c) In the case of a Failed Remarketing on the Initial Remarketing Date and
unless a Special Event Redemption or a Termination Event has occurred prior to
such date, on the fourth Business Day immediately preceding the Purchase
Contract Settlement Date (the “Second Remarketing Date”), the Remarketing Agent
shall use its reasonable efforts to remarket (the “Second Remarketing”) the
Remarketed Senior Notes at the Remarketing Price. In the case of a Failed
Remarketing on the Second Remarketing Date and unless a Special Event Redemption
or

 

3



--------------------------------------------------------------------------------

a Termination Event has occurred prior to such date, on the third Business Day
immediately preceding the Purchase Contract Settlement Date (the “Final
Remarketing Date”), the Remarketing Agent shall use its reasonable efforts to
remarket (the “Final Remarketing”) the Remarketed Senior Notes at the
Remarketing Price. It is understood and agreed that the Remarketing on any
Remarketing Date will be considered successful and no further attempts will be
made if the resulting proceeds are at least equal to the Remarketing Price.

 

(d) In connection with each Remarketing, the Remarketing Agent shall determine,
in consultation with the Company, the rate per annum, rounded to the nearest
one-thousandth (0.001) of one percent per annum, that the Senior Notes should
bear (the “Reset Rate”) in order for the Remarketed Senior Notes to have an
aggregate market value equal to the Remarketing Price and that in the sole
reasonable discretion of the Remarketing Agent will enable it to remarket all of
the Remarketed Senior Notes at the Remarketing Price in such Remarketing;
provided that such rate shall not exceed the maximum interest rate permitted by
applicable law.

 

(e) If, by 4:00 p.m., New York City time, on the applicable Remarketing Date,
(1) the Remarketing Agent is unable to remarket all of the Remarketed Senior
Notes, other than to the Company, at the Remarketing Price pursuant to the terms
and conditions hereof or (2) the Remarketing did not occur on such Remarketing
Date because one of the conditions set forth in Section 6 hereof was not
satisfied, a Failed Remarketing shall be deemed to have occurred, and the
Remarketing Agent shall advise by telephone the Depositary, the Purchase
Contract Agent, the Collateral Agent and the Company. Whether or not there has
been a Failed Remarketing will be determined in the sole reasonable discretion
of the Remarketing Agent.

 

(f) In the event of a Successful Remarketing, by approximately 4:30 p.m., New
York City time, on the applicable Remarketing Date, the Remarketing Agent shall
advise, by telephone (promptly confirmed in writing in the case of clause (1)):

 

(1) the Depositary, the Purchase Contract Agent, the Trustee and the Company of
the Reset Rate determined by the Remarketing Agent in such Remarketing and the
number of Remarketed Senior Notes sold in such Remarketing;

 

(2) each purchaser (or the Depositary Participant thereof) of Remarketed Senior
Notes of the Reset Rate and the number of Remarketed Senior Notes such purchaser
is to purchase;

 

(3) each such purchaser (if other than a Depositary Participant) to give
instructions to its Depositary Participant to pay the purchase price on the
Remarketing Settlement Date in same day funds against delivery of the Remarketed
Senior Notes purchased through the facilities of the Depositary; and

 

(4) each such purchaser (or Depositary Participant thereof) that the Remarketed
Senior Notes will not be delivered until the Remarketing Settlement Date, and,
in the case of the Initial Remarketing Date or the Second Remarketing, the
Remarketing Settlement Date will be five Business Days or four Business Days,
respectively, following the date of such Remarketing and that if such purchaser
wishes to trade the Remarketed Senior Notes that it has purchased prior to the
third Business Day preceding the Remarketing Settlement Date, such purchaser
will have to specify an alternative settlement cycle at the time of any such
trade to prevent failed settlement.

 

4



--------------------------------------------------------------------------------

The Remarketing Agent shall also, if required by the Securities Act, deliver, in
conformity with the requirements of the Securities Act, to each purchaser a
Prospectus in connection with the Remarketing.

 

(g) The proceeds from a Successful Remarketing (i) with respect to the Senior
Notes underlying the Applicable Ownership Interests in Senior Notes that are
components of the Corporate Units shall be paid to the Collateral Agent in
accordance with Section 5.02 of the Purchase Contract and Pledge Agreement and
(ii) with respect to the Separate Senior Notes, shall be paid to the Custodial
Agent for payment to the holders of such Separate Senior Notes in accordance
with Section 5.02 of the Purchase Contract and Pledge Agreement.

 

(h) The right of each holder of Remarketed Senior Notes to have such Remarketed
Senior Notes remarketed and sold on any Remarketing Date shall be subject to the
conditions that (i) the Remarketing Agent conducts (A) an Initial Remarketing,
(B) a Second Remarketing in the event of a Failed Remarketing on the Initial
Remarketing Date and (C) a Final Remarketing in the event of a Failed
Remarketing on the Second Remarketing Date, each pursuant to the terms of this
Agreement, (ii) neither a Special Event Redemption nor a Termination Event has
occurred prior to such Remarketing Date, (iii) the Remarketing Agent is able to
find a purchaser or purchasers for Remarketed Senior Notes at the Remarketing
Price based on the Reset Rate, and (iv) such purchaser or purchasers of the
Remarketed Senior Notes deliver the purchase price therefor to the Remarketing
Agent as and when required.

 

(i) It is understood and agreed that the Remarketing Agent shall not have any
obligation whatsoever to purchase any Remarketed Senior Notes, whether in the
Remarketing or otherwise, and shall in no way be obligated to provide funds to
make payment upon tender of Remarketed Senior Notes for Remarketing or to
otherwise expend or risk its own funds or incur or to be exposed to financial
liability in the performance of its duties under this Agreement. Neither the
Company nor the Remarketing Agent shall be obligated in any case to provide
funds to make payment upon tender of the Remarketed Senior Notes for
Remarketing.

 

Section 3. Representations and Warranties of the Company. The Company represents
and warrants (i) on and as of the date any Remarketing Materials are first
distributed in connection with the Remarketing (the “Commencement Date”), (ii)
on and as of the applicable Remarketing Date and (iii) on and as of the
Remarketing Settlement Date, that:

 

(a) Each of the representations and warranties of the Company as set forth in
Sections 1(c) through 1(i), Sections 1(m) through 1(r) and Sections 1(u) through
1(w) of the Underwriting Agreement dated March 23, 2005 (the “Underwriting
Agreement”) among the Company and Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Morgan Stanley & Co. Incorporated, as Representatives of the
Underwriters identified in Schedule II thereto, is true and correct as if made
on each of the dates specified above; provided that for purposes of this Section
3(a), any reference in such sections of the Underwriting Agreement to (i) the
“Registration Statements”, the “Prospectus” and the “Preliminary Prospectus”
shall be deemed to refer to the correlative terms as defined herein, (ii) the
“Closing Date” shall be deemed to refer to the Remarketing Settlement Date,
(iii) the “Securities” shall be deemed to refer to the Remarketed Senior Notes,
and (iv) “this Agreement” and “Date of Delivery” shall be ignored.

 

5



--------------------------------------------------------------------------------

(b) The Registration Statement, if any, has been declared effective by the
Commission; and no stop order suspending the effectiveness of the Registration
Statement has been issued and no proceeding for that purpose has been initiated
or threatened by the Commission.

 

(c) The documents incorporated by reference in the Prospectus, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Prospectus or any further amendment or
supplement thereto, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information relating to the Remarketing Agent furnished in writing to the
Company by the Remarketing Agent expressly for use in the Registration Statement
or the Remarketing Documents.

 

(d) The Registration Statement, if any, as of the effective date, conformed (and
the Preliminary Prospectus and the Prospectus, if any, and any further
amendments or supplements to the Registration Statement or the Prospectus, when
they become effective or are filed with the Commission, as the case may be, will
conform) in all material respects to the requirements of the Securities Act, and
the Registration Statement and the Remarketing Materials (and any amendment or
supplement thereto) as of their respective effective or filing date (or, with
respect to the Registration Statement, if later, the filing of the Company’s
latest Annual Report on Form 10-K) and as of the applicable Remarketing Date and
Remarketing Settlement Date do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; provided that no representation
and warranty is made as to any statement of eligibility on Form T-1 filed or
incorporated by reference as part of the Registration Statement or the
Remarketing Materials, or as to information relating to the Remarketing Agent
contained in or omitted from the Registration Statement or the Remarketing
Materials in reliance upon and in conformity with written information furnished
to the Company by the Remarketing Agent.

 

(e) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required for the Remarketing or the consummation
by the Company of the transactions contemplated by the Transaction Documents
except such as may be or have been obtained under the Securities Act, the TIA
and the Public Utility Holding Company Act of 1935 and such as may be required
under the blue sky laws of any jurisdiction in connection with the Remarketing.

 

6



--------------------------------------------------------------------------------

(f) The Company is not required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

Section 4. Fees. In the event of a Successful Remarketing of the Remarketed
Senior Notes, the Company shall pay the Remarketing Agent a remarketing fee
equal to 0.25% of the principal amount of the Remarketed Senior Notes (the
“Remarketing Fee”). Such Remarketing Fee shall be paid by the Company on the
Remarketing Settlement Date in cash by wire transfer of immediately available
funds to an account designated by the Remarketing Agent.

 

Section 5. Covenants of the Company. The Company covenants and agrees as
follows:

 

(a) If and to the extent the Remarketed Senior Notes are required (in the view
of counsel, which need not be in the form of a written opinion, for either the
Remarketing Agent or the Company) to be registered under the Securities Act as
in effect at the time of the Remarketing,

 

(1) to prepare the Registration Statement and the Prospectus, in a form approved
by the Remarketing Agent, to file any such Prospectus pursuant to the Securities
Act within the period required by the Securities Act and the rules and
regulations thereunder and to use commercially reasonable efforts to cause the
Registration Statement to be declared effective by the Commission prior to the
second Business Day immediately preceding the applicable Remarketing Date;

 

(2) to file promptly with the Commission any amendment to the Registration
Statement or the Prospectus or any supplement to the Prospectus that may, in the
reasonable judgment of the Company or the Remarketing Agent, be required by the
Securities Act or requested by the Commission;

 

(3) to advise the Remarketing Agent, promptly after it receives notice thereof,
of the time when any amendment to the Registration Statement has been filed or
becomes effective or any supplement to the Prospectus or any amended Prospectus
has been filed and to furnish the Remarketing Agent with copies thereof;

 

(4) to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a Prospectus is required in
connection with the offering or sale of the Remarketed Senior Notes;

 

(5) to advise the Remarketing Agent, promptly after it receives notice thereof,
of the issuance by the Commission of any stop order or of any order preventing
or suspending the use of the Prospectus, of the suspension of the qualification
of any of the Remarketed Senior Notes for offering or sale in any jurisdiction,
of the initiation or threatening of any proceeding for any such purpose, or of
any request by the Commission for the amending or supplementing of the
Registration Statement or the Prospectus or for additional information, and, in
the event of the issuance of any stop order or of any order preventing or
suspending the use of any Prospectus or suspending any such qualification, to
use promptly its best efforts to obtain its withdrawal;

 

7



--------------------------------------------------------------------------------

(6) to furnish promptly to the Remarketing Agent such copies of the following
documents as the Remarketing Agent shall reasonably request: (A) conformed
copies of the Registration Statement as originally filed with the Commission and
each amendment thereto (in each case excluding exhibits); (B) the Preliminary
Prospectus and any amended or supplemented Preliminary Prospectus; (C) the
Prospectus and any amended or supplemented Prospectus; and (D) any document
incorporated by reference in the Prospectus (excluding exhibits thereto); and,
if at any time when delivery of a prospectus is required in connection with the
Remarketing, any event shall have occurred as a result of which the Prospectus
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Prospectus is delivered, not misleading, or if for any other reason it
shall be necessary during such same period to amend or supplement the Prospectus
or to file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Remarketing Agent and, upon its request, to file such document and to
prepare and furnish without charge to the Remarketing Agent and to any dealer in
securities as many copies as the Remarketing Agent may from time to time
reasonably request of an amended or supplemented Prospectus that will correct
such statement or omission or effect such compliance;

 

(7) prior to filing with the Commission (A) any amendment to the Registration
Statement or supplement to the Prospectus or (B) any Prospectus pursuant to Rule
424 under the Securities Act, to furnish a copy thereof to the Remarketing
Agent; and not to file any such amendment or supplement that shall be reasonably
disapproved by the Remarketing Agent;

 

(8) as soon as practicable, but in any event not later than eighteen months,
after the date of a Successful Remarketing, to make “generally available to its
security holders” an “earnings statement” of the Company and its subsidiaries
complying with (which need not be audited) Section 11(a) of the Securities Act
and the rules and regulations thereunder (including, at the option of the
Company, Rule 158). The terms “generally available to its security holders” and
“earnings statement” shall have the meanings set forth in Rule 158; and

 

(9) to take such action as the Remarketing Agent may reasonably request in order
to qualify the Remarketed Senior Notes for offer and sale under the securities
or “blue sky” laws of such jurisdictions as the Remarketing Agent may reasonably
request; provided that in no event shall the Company be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction.

 

(b) To pay: (1) the costs incident to the preparation and printing of the
Registration Statement, if any, any Prospectus and any other Remarketing
Materials and any amendments or supplements thereto; (2) the costs of
distributing the Registration Statement, if any, any

 

8



--------------------------------------------------------------------------------

Prospectus and any other Remarketing Materials and any amendments or supplements
thereto; (3) any fees and expenses of qualifying the Remarketed Senior Notes
under the securities laws of the several jurisdictions as provided in Section
5(a)(9) and of preparing, printing and distributing a Blue Sky Memorandum, if
any (including any related reasonable fees and expenses of counsel to the
Remarketing Agent); (4) all other costs and expenses incident to the performance
of the obligations of the Company hereunder and the Remarketing Agent hereunder;
and (5) the reasonable fees and expenses of counsel to the Remarketing Agent in
connection with their duties hereunder.

 

(c) To furnish the Remarketing Agent with such information and documents as the
Remarketing Agent may reasonably request in connection with the transactions
contemplated hereby, and to make reasonably available to the Remarketing Agent
and any accountant, attorney or other advisor retained by the Remarketing Agent
such information that parties would customarily require in connection with a due
diligence investigation conducted in accordance with applicable securities laws
and to cause the Company’s officers, directors, employees and accountants to
participate in all such discussions and to supply all such information
reasonably requested by any such Person in connection with such investigation.

 

Section 6. Conditions to the Remarketing Agent’s Obligations. The obligations of
the Remarketing Agent hereunder shall be subject to the following conditions:

 

(a) The Prospectus, if any, shall have been timely filed with the Commission; no
stop order suspending the effectiveness of the Registration Statement, if any,
or any part thereof shall have been issued and no proceeding for that purpose
shall have been initiated or threatened by the Commission; and any request of
the Commission for inclusion of additional information in the Registration
Statement or the Prospectus or otherwise shall have been complied with.

 

(b) There shall not have occurred any of the following: (i) a suspension or
limitation of trading in securities of the Company or generally on the New York
Stock Exchange, the American Stock Exchange or the Nasdaq Stock Market or any
setting of minimum or maximum prices for trading thereon; (ii) a general
moratorium on commercial banking activities in New York, New York declared by
the relevant authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iii) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war; or (iv) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, which, in the case of
either clause (iii) or (iv) in the sole judgment of the Remarketing Agent, makes
it impracticable or inadvisable to proceed with the Remarketing or to enforce
contracts for the sale of any of the Remarketed Senior Notes.

 

(c) The representations and warranties of the Company contained herein shall be
true and correct on and as of the applicable Remarketing Date and the
Remarketing Settlement Date, and the Company, the Purchase Contract Agent and
the Collateral Agent shall have performed all covenants and agreements contained
herein or in the Purchase Contract and Pledge Agreement to be performed on their
part at or prior to such Remarketing Date and such Remarketing Settlement Date.

 

9



--------------------------------------------------------------------------------

(d) The Company shall have furnished to the Remarketing Agent a certificate,
dated the applicable Remarketing Settlement Date, of the Chief Financial Officer
satisfactory to the Remarketing Agent stating that: (1) no order suspending the
effectiveness of the Registration Statement, if any, or prohibiting the sale of
the Remarketed Senior Notes is in effect, and no proceedings for such purpose
are pending before or, to the knowledge of such officers, threatened by the
Commission; (2) the representations and warranties of the Company in Section 3
are true and correct on and as of the applicable Remarketing Settlement Date and
the Company has performed in all material respects all covenants and agreements
contained herein to be performed on its part at or prior to such Remarketing
Settlement Date; and (3) the Registration Statement, as of the later of the
effective date and the filing of the Company’s latest Annual Report on Form
10-K, and the Remarketing Materials (other than the Preliminary Prospectus and
Prospectus covered below), as of their respective dates, did not contain any
untrue statement of a material fact and did not omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and the Prospectus does not contain any untrue statement of material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(e) On the applicable Remarketing Date and the related Remarketing Settlement
Date, the Remarketing Agent shall have received a letter addressed to the
Remarketing Agent and dated such date, in form and substance satisfactory to the
Remarketing Agent, of the independent accountants of the Company, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” with respect to certain financial information contained in the
Remarketing Materials, if any.

 

(f) Counsel for the Company reasonably acceptable to the Remarketing Agent shall
have furnished to the Remarketing Agent its or their opinion or opinions,
addressed to the Remarketing Agent and dated the applicable Remarketing
Settlement Date, in form and substance reasonably satisfactory to the
Remarketing Agent addressing such matters as are set forth in such counsel’s
opinion or opinions furnished pursuant to Section 5(c) of the Underwriting
Agreement, adapted as necessary to relate to the Remarketed Senior Notes and to
the Remarketing Materials, if any, or to any changed circumstances or events
occurring subsequent to the date of this Agreement, such adaptations being
reasonably acceptable to counsel to the Remarketing Agent.

 

(g) Counsel for the Remarketing Agent, shall have furnished to the Remarketing
Agent its opinion, addressed to the Remarketing Agent and dated the applicable
Remarketing Settlement Date, in form and substance reasonably satisfactory to
the Remarketing Agent.

 

(h) Subsequent to the Commencement Date and prior to the applicable Remarketing
Settlement Date, there shall not have occurred any downgrading, withdrawal or
suspension in the rating accorded any of the Company’s securities by any
“nationally recognized statistical rating organization,” as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act that currently has
publicly released a rating of the Company’s securities and no such organization
shall have publicly announced that it has under surveillance or review, with
negative implications, its rating of any of the Company’s securities.

 

10



--------------------------------------------------------------------------------

Section 7. Indemnification. (a) The Company agrees to indemnify and hold
harmless the Remarketing Agent, each person, if any, who controls the
Remarketing Agent within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, and each affiliate of the Remarketing Agent
within the meaning of Rule 405 under the Securities Act from and against (i) any
and all losses, actions, claims, damages, liabilities or expenses (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) to which
the Remarketing Agent may become subject under the Securities Act or otherwise,
insofar as such losses, actions, claims, damages, liabilities or expenses arise
out of or are based upon (A) the failure to have an effective registration
statement under the Securities Act relating to the Remarketed Senior Notes, if
required, or the failure to satisfy the prospectus delivery requirements of the
Securities Act because the Company failed to provide the Remarketing Agent with
an updated prospectus for delivery in accordance with applicable law, (B) any
untrue statement or alleged untrue statement of a material fact contained in the
Remarketing Materials or (C) the omission or alleged omission to state in the
Remarketing Materials a material fact required to be stated therein or necessary
to make the statements therein not misleading, (ii) any breach by the Company of
any representation or warranty or failure by the Company to comply with any
obligation set forth herein, (iii) any and all other losses, actions, claims,
damages, liabilities or expenses that otherwise arise out of or are based upon
or asserted against the Remarketing Agent by any person in connection with or as
a result of the Remarketing Agent acting as such pursuant to this Agreement or
any other matter referred to in this Agreement, except to the extent that any
such losses, actions, claims, damages, liabilities or expenses referred to in
this clause (iii) have been determined in a final unappealable judicial
proceeding to have resulted from the Remarketing Agent’s gross negligence, bad
faith or willful misconduct in performing the services that are the subject of
this Agreement; provided, however, that in the case of clauses (i)(B) and (C)
above, the Company shall not be liable and shall not indemnify and hold harmless
in any such case to the Remarketing Agent to the extent that any such loss,
action, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Remarketing Materials in reliance upon and in conformity with any
written information provided by the Remarketing Agent expressly for use therein.
In each such case where the Company agrees to so indemnify and hold harmless the
Remarketing Agent, the Company agrees to promptly reimburse the Remarketing
Agent for any reasonable expenses (including reasonable fees and expenses of
counsel reimbursable under Section 7(c) below) when and as incurred by the
Remarketing Agent in connection with investigating or defending any such action
or claim.

 

(b) The Remarketing Agent agrees to indemnify and hold harmless the Company, the
directors of the Company, the officers of the Company who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, actions, claims, damages, liabilities or
expenses (including, without limitation, any legal or other expenses reasonably
incurred in connection with defending or investigating any such action or claim)
to which the Company may become subject under the Securities Act or otherwise,
insofar as such losses, actions, claims, damages, liabilities or expenses arise
out of or are based upon (A) any untrue statement or alleged untrue statement of
a material fact contained in the Remarketing Materials, or (B) the omission or
alleged omission to state in the Remarketing Materials a material fact required
to be stated therein or necessary to make the statements therein not

 

11



--------------------------------------------------------------------------------

misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
or omitted in the Remarketing Materials in reliance upon and in conformity with
any written information provided by the Remarketing Agent expressly for use
therein and the Remarketing Agent agrees to promptly reimburse the Company for
any reasonable expenses (including reasonable fees and expenses of counsel) when
and as incurred by the Company in connection with investigating or defending any
such action or claim.

 

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 7(a) or Section 7(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing of the commencement thereof; but the failure to
so notify the indemnifying party (i) will not relieve it from liability under
Section 7(a) or Section 7(b) unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in Section 7(a) or Section
7(b). The indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any indemnified party shall
have the right to retain its own counsel, and the fees and expenses of such
counsel shall be at the expense of such indemnifying party if (w) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (x) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (y) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action, or (z) the indemnifying party and the indemnified party shall have
mutually agreed to the retention of such counsel at the expense of the
indemnifying party. It is understood that the indemnifying party shall not, in
respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for (1)
the fees and expenses of more than one separate firm (in addition to any local
counsel) for the Remarketing Agent and all persons, if any who control the
Remarketing Agent within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act or who are affiliates of the Remarketing Agent
within the meaning of Rule 405 under the Securities Act and (2) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Company, its directors, its officers who sign the Registration Statement and
each person, if any, who controls the Company within the meaning of either such
Section, and that all such fees and expenses shall be reimbursed as they are
incurred. In the case of any such separate firm for the Remarketing Agent and
such control persons and affiliates of the Remarketing Agent, such firm shall be
designated in writing by the Remarketing Agent. In the case of any such separate
firm for the Company and such directors, officers and control persons of the
Company, such firm shall be designated in writing by the Company. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such

 

12



--------------------------------------------------------------------------------

consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and no admission as to fault.

 

Section 8. Contribution. (a) To the extent the indemnification provided for in
Section 7(a) or Section 7(b) is unavailable to an indemnified party or
insufficient in respect of any losses, actions, claims, damages or liabilities
referred to under such paragraph, then each indemnifying party under such
paragraph, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, actions, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Remarketing Agent on the other hand from the Remarketing of the
Remarketed Senior Notes. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the Remarketing
Agent on the other hand in connection with the statements or omissions that
resulted in such losses, actions, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Remarketing Agent, on the other hand, in
connection with the Remarketing shall be deemed to be in the same proportions as
the aggregate principal amount of the Remarketed Senior Notes less the
Remarketing Fee on the one hand and the Remarketing Fee on the other hand bear
to the aggregate principal amount of the Remarketed Senior Notes. The relative
fault of the Company on the one hand and the Remarketing Agent on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
the Remarketing Agent and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(b) The Company and the Remarketing Agent agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(a). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, the Remarketing Agent shall not be required to
contribute any amount in excess of the amount by which the Remarketing Fee
exceeds the amount of any damages that the Remarketing Agent has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such

 

13



--------------------------------------------------------------------------------

fraudulent misrepresentation. The remedies provided for in Section 7 and Section
8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

(c) The indemnity and contribution provisions contained in Section 7 and Section
8 and the representations, warranties and other statements of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of the Remarketing Agent, any person controlling the Remarketing
Agent or any affiliate of the Remarketing Agent or by or on behalf of the
Company, its officers or directors or any person controlling the Company and
(iii) acceptance of and payment for any of the Remarketed Senior Notes.

 

Section 9. Resignation and Removal of the Remarketing Agent. The Remarketing
Agent may resign and be discharged from its duties and obligations hereunder,
and the Company may remove the Remarketing Agent, by giving 30 days’ prior
written notice, in the case of a resignation, to the Company and the Purchase
Contract Agent and, in the case of a removal, to the removed Remarketing Agent
and the Purchase Contract Agent; provided, however, that no such resignation nor
any such removal shall become effective until the Company shall have appointed
at least one nationally recognized broker-dealer as successor Remarketing Agent
and such successor Remarketing Agent shall have entered into a remarketing
agreement with the Company (or agreed to become a party to this Agreement), in
which it shall have agreed to conduct the Remarketing in accordance with the
Transaction Documents in all material respects.

 

In any such case, the Company will use commercially reasonable efforts to
appoint a successor Remarketing Agent and enter into such a remarketing
agreement (or an appropriate amendment to this Agreement) with such person as
soon as reasonably practicable. The provisions of Section 7 and Section 8 shall
survive the resignation or removal of any Remarketing Agent pursuant to this
Agreement.

 

Section 10. Dealing in Securities. The Remarketing Agent, when acting as a
Remarketing Agent or in its individual or any other capacity, may, to the extent
permitted by law, buy, sell, hold and deal in any of the Remarketed Senior
Notes, Corporate Units, Treasury Units or any of the securities of the Company
(together, the “Securities”). The Remarketing Agent may exercise any vote or
join in any action which any beneficial owner of such Securities may be entitled
to exercise or take pursuant to the Indenture with like effect as if it did not
act in any capacity hereunder. The Remarketing Agent, in its individual
capacity, either as principal or agent, may also engage in or have an interest
in any financial or other transaction with the Company as freely as if it did
not act in any capacity hereunder.

 

Section 11. Remarketing Agent’s Performance; Duty of Care. The duties and
obligations of the Remarketing Agent shall be determined solely by the express
provisions of this Agreement and the other Transaction Documents. No implied
covenants or obligations of or against the Remarketing Agent shall be read into
this Agreement or any of the other Transaction Documents. In the absence of bad
faith on the part of the Remarketing Agent, the Remarketing Agent may
conclusively rely upon any document furnished to it, as to the truth of the
statements expressed in any of such documents. The Remarketing Agent shall be
protected in acting upon any document or communication reasonably believed by it
to have been signed, presented or

 

14



--------------------------------------------------------------------------------

made by the proper party or parties except as otherwise set forth herein. The
Remarketing Agent shall have no obligation to determine whether there is any
limitation under applicable law on the Reset Rate on the Senior Notes or, if
there is any such limitation, the maximum permissible Reset Rate on the Senior
Notes, and it shall rely solely upon written notice from the Company (which the
Company agrees to provide prior to the eighth Business Day before the Initial
Remarketing Date) as to whether or not there is any such limitation and, if so,
the maximum permissible Reset Rate. The Remarketing Agent, acting under this
Agreement, shall incur no liability to the Company or to any holder of
Remarketed Senior Notes in its individual capacity or as Remarketing Agent for
any action or failure to act, on its part in connection with a Remarketing or
otherwise, except if such liability is judicially determined to have resulted
from its failure to comply with the material terms of this Agreement or bad
faith, gross negligence or willful misconduct on its part. The provisions of
this Section 11 shall survive the termination of this Agreement and shall
survive the resignation or removal of any Remarketing Agent pursuant to this
Agreement.

 

Section 12. Termination. This Agreement shall automatically terminate (i) as to
the Remarketing Agent on the effective date of the resignation or removal of the
Remarketing Agent pursuant to Section 9 and (ii) on the earlier of (x) any
Special Event Redemption Date, (y) the occurrence of a Termination Event and (z)
the Business Day immediately following the Purchase Contract Settlement Date. If
this Agreement is terminated pursuant to any of the other provisions hereof,
except as otherwise provided herein, the Company shall not be under any
liability to the Remarketing Agent and the Remarketing Agent shall not be under
any liability to the Company, except that if this Agreement is terminated by the
Remarketing Agent because of any failure or refusal on the part of the Company
to comply with the terms or to fulfill any of the conditions of this Agreement,
the Company will reimburse the Remarketing Agent for all of its out-of-pocket
expenses (including the fees and disbursements of its counsel) reasonably
incurred by it. Notwithstanding any termination of this Agreement, in the event
there has been a Successful Remarketing, the obligations set forth in Section 4
hereof shall survive and remain in full force and effect until all amounts
payable under said Section 4 shall have been paid in full. In addition, Sections
7, 8 and 11 hereof shall survive the termination of this Agreement or the
resignation or removal of the Remarketing Agent.

 

Section 13. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and:

 

(a) if to the Remarketing Agent, shall be delivered or sent by mail, telex or
facsimile transmission to Banc of America Securities LLC, 9 West 57th Street,
New York, New York 10019 Attention: David McSweeney (Fax: 212-974-9017);

 

(b) if to the Company, shall be delivered or sent by mail, telex or facsimile
transmission to PNM Resources, Inc., Alvarado Square, Albuquerque, New Mexico
87158, Attention: Treasurer (Fax: (505) 241-2369); and

 

(c) if to the Purchase Contract Agent, shall be delivered or sent by mail or
facsimile transmission to JPMorgan Chase Bank, N.A., 4 New York Plaza, New York,
New York 10004, Attention: Institutional Trust Services (Fax: (212)
623-6166/6167).

 

15



--------------------------------------------------------------------------------

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

Section 14. Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon each party hereto and its respective
successors. This Agreement and the terms and provisions hereof are for the sole
benefit of only those persons, except that (x) the representations, warranties,
indemnities and agreements of the Company contained in this Agreement shall also
be deemed to be for the benefit of the Remarketing Agent and the person or
persons, if any, who control the Remarketing Agent within the meaning of Section
15 of the Securities Act and (y) the indemnity agreement of the Remarketing
Agent contained in Section 7 of this Agreement shall be deemed to be for the
benefit of the Company’s directors and officers who sign the Registration
Statement, if any, and any person controlling the Company within the meaning of
Section 15 of the Securities Act. Nothing contained in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to herein, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

 

Section 15. Survival. The respective indemnities, representations, warranties
and agreements of the Company and the Remarketing Agent contained in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall survive any Remarketing and shall remain in full force and
effect, regardless of any investigation made by or on behalf of any of them or
any person controlling any of them.

 

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PROVISIONS THEREOF TO THE EXTENT A DIFFERENT LAW WOULD GOVERN
AS A RESULT.

 

Section 17. Judicial Proceedings. (a) Each party hereto expressly accepts and
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal or New York State court sitting in the Borough of Manhattan, The City of
New York, New York, over any suit, action or proceeding arising out of or
relating to this Agreement or the Remarketed Senior Notes. To the fullest extent
it may effectively do so under applicable law, each party hereto irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b) Each party hereto agrees, to the fullest extent that it may effectively do
so under applicable law, that a judgment in any suit, action or proceeding of
the nature referred to in Section 17(a) brought in any such court shall be
conclusive and binding upon such party, subject to rights of appeal, and may be
enforced in the courts of the United States of America or the State of New York
(or any other court the jurisdiction to which the Company is or may be subject)
by a suit upon such judgment.

 

16



--------------------------------------------------------------------------------

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 

Section 19. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

Section 20. Severability. If any provision of this Agreement shall be held or
deemed to be or shall, in fact, be invalid, inoperative or unenforceable as
applied in any particular case in any or all jurisdictions because it conflicts
with any provisions of any constitution, statute, rule or public policy or for
any other reason, then, to the extent permitted by law, such circumstances shall
not have the effect of rendering the provision in question invalid, inoperative
or unenforceable in any other case, circumstance or jurisdiction, or of
rendering any other provision or provisions of this Agreement invalid,
inoperative or unenforceable to any extent whatsoever.

 

Section 21. Amendments. This Agreement may be amended by an instrument in
writing signed by the parties hereto. Each of the Company and the Purchase
Contract Agent agrees that it will not enter into, cause or permit any amendment
or modification of the Transaction Documents or any other instruments or
agreements relating to the Applicable Ownership Interests in Senior Notes, the
Senior Notes or the Corporate Units that would in any way adversely affect the
rights, duties and obligations of the Remarketing Agent, without the prior
written consent of the Remarketing Agent.

 

Section 22. Successors and Assigns. Except in the case of a succession pursuant
to the terms of the Purchase Contract and Pledge Agreement, the rights and
obligations of the Company hereunder may not be assigned or delegated to any
other Person without the prior written consent of the Remarketing Agent. The
rights and obligations of the Remarketing Agent hereunder may not be assigned or
delegated to any other Person (other than an affiliate of the Remarketing Agent)
without the prior written consent of the Company.

 

If the foregoing correctly sets forth the agreement by and among the Company,
the Remarketing Agent and the Purchase Contract Agent, please indicate your
acceptance in the space provided for that purpose below.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

17



--------------------------------------------------------------------------------

Very truly yours, PNM RESOURCES, INC. By:  

/s/ John R. Loyack

--------------------------------------------------------------------------------

Name:   John R. Loyack Title:   Senior Vice President and Chief     Financial
Officer

 

CONFIRMED AND ACCEPTED: BANC OF AMERICA SECURITIES LLC, as Remarketing Agent By:
 

/s/ Thomas M. Morrison

--------------------------------------------------------------------------------

Name:   Thomas M. Morrison Title:   Managing Director JPMORGAN CHASE BANK, N.A.,
not individually, but solely as Purchase Contract Agent and as attorney-in-fact
for the Holders of the Purchase Contracts By:  

/s/ Rosa Ciaccia

--------------------------------------------------------------------------------

Name:   Rosa Ciaccia Title:   Trust Officer

 

18